742 N.W.2d 352 (2007)
CITY OF MADISON HEIGHTS and Michigan Municipal Risk Management Authority, as subrogee of City of Madison Heights, Plaintiffs-Appellants,
v.
ELGIN SWEEPER COMPANY, Federal Signal Corporation, and Bell Equipment Company, Defendants-Appellees.
Docket No. 134619. COA No. 266333.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the May 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.